      Case 1:18-cv-02195-ALC-SDA Document 43 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            10/08/2020
 Sergei Chepilko,

                                Plaintiff,
                                                              1:18-cv-02195 (ALC) (SDA)
                    -against-
                                                              ORDER
 The City of New York et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties shall appear via Telephone for a conference in the above-captioned matter

on Tuesday, October 20, 2020, at 2:00 p.m. EST. During the conference, the parties should be

prepared to discuss the discovery dispute raised in the parties’ October 7, 2020 status report.

(See ECF No. 42.) At the scheduled time, the parties shall each separately call (888) 278-0296 (or

(214) 765-0479) and enter access code 6489745.

       It is further Ordered that, no later than Thursday, October 15, 2020, Defendants shall file

a copy of the interrogatories served by Plaintiff on October 1, 2020.

       The Clerk of the Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               October 8, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
